of appellant's challenge to his Faretta canvass, we conclude that appellant
                 fails to demonstrate that the district court erred by denying his motion.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                            Saitta


                                                                                          J.
                                                            Gibbons



                                                            Pickering




                 cc: Hon. Jerome M. Polaha, District Judge
                      Timothy Howard Johnson
                      Attorney General/Carson City
                      Wa.shoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e